         Case 6:19-cv-00492-ADA Document 22 Filed 11/12/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 GLOBALFOUNDRIES U.S. INC.,

                Plaintiff,

                        v.
                                                 C.A. No.: 6:19-cv-00492-ADA
 TAIWAN SEMICONDUCTOR
 MANUFACTURING CO., LTD.;
                                                 JURY TRIAL DEMANDED
 TSMC NORTH AMERICA;
 TSMC TECHNOLOGY, INC;
  and
 CISCO SYSTEMS, INC.,

                Defendants.


              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       NOTICE IS HEREBY GIVEN that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff

Globalfoundries U.S. Inc. hereby voluntarily dismisses, with prejudice, this action filed against

Defendants.




                                              -1-
       Case 6:19-cv-00492-ADA Document 22 Filed 11/12/19 Page 2 of 3




Dated: November 12, 2019                 Respectfully submitted,



                                         /s/ Michael T. Renaud w/permission Andrea
                                         L. Fair
                                         T. John Ward, Jr.
                                         Texas State Bar No. 00794818
                                         Email: jw@wsfirm.com
                                         Adrea L. Fair
                                         Texas State Bar No. 24078488
                                         E-mail: andrea@wsfirm.com
                                         WARD, SMITH & HILL, PLLC
                                         P.O. Box 1231
                                         Longview, Texas 75606-1231
                                         (903) 757-6400 (telephone)
                                         (903) 757-2323 (facsimile)


                                         Michael T. Renaud (BBO No. 629783)
                                         MTRenaud@mintz.com
                                         James Wodarski (BBO No. 627036)
                                         JWodarski@mintz.com
                                         Michael J. McNamara (BBO No. 665885)
                                         MMcNamara@mintz.com
                                         William Meunier (BBO No. 677571)
                                         WAMeunier@mintz.com
                                         Samuel F. Davenport (BBO No. 636958)
                                         SFDavenport@mintz.com
                                         Adam S. Rizk (BBO No. 688305)
                                         ARizk@mintz.com
                                         Marguerite McConihe (SBN 308184)
                                         MMcConihe@mintz.com
                                         Matthew A. Karambelas (BBO No. 691034)
                                         MAKarambelas@mintz.com
                                         Catherine Xu (BBO No. 694235)
                                         CXu@mintz.com
                                         Jessica L. Perry (BBO No. 696392)
                                         JLPerry@mintz.com
                                         Christopher G. Duerden (BBO No. 693436)
                                         CGDuerden@mintz.com
                                         Nana Liu (BBO No. 694201)
                                         NLiu@mintz.com
                                         Kara E. Grogan (BBO No. 704449)
                                         KEGrogan@mintz.com




                                   -2-
         Case 6:19-cv-00492-ADA Document 22 Filed 11/12/19 Page 3 of 3




                                                     MINTZ LEVIN COHN FERRIS
                                                      GLOVSKY AND POPEO PC
                                                     One Financial Center
                                                     Boston, MA 02111
                                                     Tel: (617) 542-6000
                                                     Fax: (617) 542-2241
                                                     www.mintz.com


                                                     Peter F. Snell (Reg. No. 4474136)
                                                     PSnell@mintz.com
                                                     MINTZ LEVIN COHN FERRIS
                                                      GLOVSKY AND POPEO PC
                                                     Chrysler Center
                                                     666 Third Avenue
                                                     New York, NY 10017
                                                     Tel: (212) 935-3000
                                                     Fax: (212) 983-3115

                                                     Counsel for Plaintiff Globalfoundries U.S.
                                                     Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was filed electronically this

12th day of November, 2019 via operation of this Court’s ECF system.


                                                     /s/ Andrea L. Fair
                                                     Andrea L. Fair
                                                     Counsel for Plaintiff




                                               -3-
